NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 DAVID JOSEPH PERKINS, JR., Appellant.

                             No. 1 CA-CR 14-0090
                               FILED 2-19-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-157743-001
                 The Honorable M. Scott McCoy, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Michael J. Dew Attorney At Law, Phoenix
By Michael J. Dew
Counsel for Appellant
                            STATE v. PERKINS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Kenton D. Jones joined.


B R O W N, Judge:

¶1            David Joseph Perkins, Jr. appeals his conviction and sentence
for one count of aggravated assault. Counsel for Perkins filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), advising that after searching the record on appeal, he
was unable to find any arguable grounds for reversal. Perkins was granted
the opportunity to file a supplemental brief in propria persona, but he has not
done so.

¶2             Our obligation is to review the entire record for reversible
error. State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We view the facts
in the light most favorable to sustaining the conviction and resolve all
reasonable inferences against Perkins. State v. Guerra, 161 Ariz. 289, 293
(1989). Finding no reversible error, we affirm.

¶3            In December 2013, Perkins was indicted for one count of
aggravated assault, a class 4 felony, in violation of Arizona Revised Statutes
section 13-1204. The following evidence was presented at trial.

¶4             On August 25, 2012, the victim and his girlfriend were staying
at a hotel in Room 306. As they were preparing to check out of the room,
the victim used the side-exit door of the hotel to move personal items to his
truck while his girlfriend was taking a shower. During that time, the
victim’s keycard was deactivated and he was unable to re-enter through the
side door. The victim walked around and entered the hotel through the
front lobby. While walking through the lobby, the victim was stopped by
Perkins, a hotel employee, because Perkins did not recognize him as a
registered guest. After the victim displayed his keycard, Perkins allowed
him to proceed.

¶5            Earlier that morning, Perkins had assisted R.J., a guest
registered to Room 212, in checking out. However, Perkins mistakenly
believed that R.J. was the guest registered to Room 306, and deactivated the
keycard to Room 306. After seeing the victim in the front lobby, a



                                      2
                            STATE v. PERKINS
                            Decision of the Court

housekeeper informed Perkins that the victim still occupied Room 306.
Perkins promptly went up to investigate, believing the guest in Room 306
had already checked out. Perkins pounded on the door and identified
himself as the “front desk.” When the victim opened the door, Perkins
stuck his foot into the room and began arguing with the victim regarding
his identity. Perkins insisted that the guest in Room 306 had checked out
earlier that morning. The victim told Perkins that he could prove his
identity but would have to get his license from his truck.

¶6           After heading out the door, the victim realized he did not
have his truck keys and went back into the room. As he entered, Perkins
pushed the victim to the ground. When the victim tried to get up, Perkins
punched him in the face, causing his nose to bleed excessively. As the
victim hovered over the bed, Perkins approached him from behind and
grabbed his neck. Perkins then released the victim and immediately exited
the room. Both the victim and his girlfriend called 9-1-1 and police and
fire departments responded. The victim went to the hospital with a broken
nose and underwent surgery several days later.

¶7           Perkins testified that after he entered Room 306, the victim
began screaming and charged at him. To defend himself, Perkins threw up
his hands and grabbed the victim by the shirt collar to push him away.
Perkins then exited the room.

¶8             A jury found Perkins guilty as charged. At sentencing, the
trial court placed Perkins on supervised probation for two years, with a
deferred jail sentence of seven days.1

¶9             We have searched the entire record for reversible error and
have found none. All of the proceedings were conducted in accordance
with Arizona Rules of Criminal Procedure. The record shows Perkins was
present at all pertinent proceedings and was represented by counsel. The
trial court appropriately instructed the jury regarding applicable law and
the jury’s verdict is supported by substantial evidence. Perkins had an


1      At sentencing, the prosecutor noted that Perkins had not shown any
remorse for his actions. However, a “convicted defendant’s decision not to
publicly admit guilt is irrelevant to a sentencing determination[.]” State v.
Trujuillo, 227 Ariz. 314, 317, ¶ 12 (2011) (citing State v. Hardwick, 183 Ariz.
649, 656, (App. 1991)). Unlike the circumstances in Trujillo and Hardwick,
nothing in this record indicates that the court relied on the prosecutor’s
comment about Perkins’ lack of remorse. Therefore, no reversible error
occurred.


                                      3
                           STATE v. PERKINS
                           Decision of the Court

opportunity to speak before sentencing, and the sentence imposed was
within the statutory limits. Accordingly, we affirm Perkins’s conviction
and sentence.

¶10            Upon the filing of this decision, counsel shall inform Perkins
of the status of the appeal and his options. Defense counsel has no further
obligations unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Perkins shall have thirty days from
the date of this decision to proceed, if he so desires, with a pro per motion
for reconsideration or petition for review.




                                  :ama




                                      4